 

Exhibit 10.1

 


CHANGE OF CONTROL
EMPLOYMENT AGREEMENT

 

This Change of Control Employment Agreement is made as of the 14th day of
August, 2014 (this “Agreement”), by and between Cathay General Bancorp, a
Delaware corporation (the “Company”), Cathay Bank, a California state chartered
commercial bank and a wholly owned subsidiary of the Company (the “Bank”), and
Donald S. Chow (the “Executive”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) and the Board of
Directors of the Bank (the “Bank Board”), have determined that it is in the best
interests of the Bank and the Company and its stockholders to assure that the
Company and/or the Bank (as applicable) will have the continued dedication of
the Executive, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined herein). The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
that ensure that the compensation and benefits expectations of the Executive
will be satisfied and that provide the Executive with compensation and benefits
arrangements that are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

Section 1.     Certain Definitions. (a) “Effective Date” means the first date
during the Change of Control Period (as defined herein) on which a Change of
Control occurs. Notwithstanding anything in this Agreement to the contrary, if
(i) the Executive’s employment with the Company is terminated by the Company,
(ii) the Date of Termination is prior to the date on which a Change of Control
occurs, and (iii) it is reasonably demonstrated by the Executive that such
termination of employment (A) was at the request of a third party that has taken
steps reasonably calculated to effect a Change of Control or (B) otherwise arose
in connection with or anticipation of a Change of Control, then for all purposes
of this Agreement the “Effective Date” means the date immediately prior to such
Date of Termination.

 

(b)     “Change of Control Period” means the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that, commencing on the date one year after the date hereof, and on
each annual anniversary of such date (such date and each annual anniversary
thereof, the “Renewal Date”), unless previously terminated, the Change of
Control Period shall be automatically extended so as to terminate three years
from such Renewal Date, unless, at least 60 days prior to the Renewal Date, the
Company shall give notice to the Executive that the Change of Control Period
shall not be so extended.

 

(c)     “Affiliated Company” means any company controlled by, controlling or
under common control with the Company.

  

 


--------------------------------------------------------------------------------

 

 

(d)     “Change of Control” means:

 

(1)     Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition pursuant to a transaction that
complies with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C);

 

(2)     Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(3)     Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

  

 
- 2 -

--------------------------------------------------------------------------------

 

 

(4)     Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

Section 2.     Employment Period. The Company and/or the Bank (as applicable)
hereby agrees to continue the Executive in its employ, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on the third anniversary of the Effective Date (the “Employment
Period”). The Employment Period shall terminate upon the Executive’s termination
of employment for any reason.

 

Section 3.     Terms of Employment. (a) Position and Duties. (1) During the
Employment Period, (A) the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all respects with the most significant of those
held, exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date and (B) the Executive’s services shall be performed
at the office where the Executive is employed immediately preceding the
Effective Date or at any other location less than 35 miles from such office.

 

(2)     During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

(b)     Compensation. (1) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (the “Annual Base Salary”) at an
annual rate at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary that has been earned but deferred, to the
Executive by the Company and the Affiliated Companies in respect of the 12-month
period immediately preceding the month in which the Effective Date occurs. The
Annual Base Salary shall be paid at such intervals as the Company or the Bank
(as applicable) pays executive salaries generally. During the Employment Period,
the Annual Base Salary shall be reviewed at least annually, beginning on the one
year anniversary of the Effective Date, provided that if the Executive’s base
salary has been reviewed within the twelve months prior to the Effective Date ,
it shall be reviewed beginning on the one year anniversary of such prior review,
or if the Executive’s base salary has not been reviewed during such 12-month
period, it shall be reviewed beginning within 30 days following the Effective
Date. Any increase in the Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement. The Annual Base
Salary shall not be reduced during the Employment Period after any such increase
or otherwise and the term “Annual Base Salary” shall refer to the Annual Base
Salary as so increased.

  

 
- 3 -

--------------------------------------------------------------------------------

 

 

(2)     Annual Bonus. In addition to the Annual Base Salary, the Executive shall
be awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s highest
bonus earned under the Company’s or the Bank’s (as applicable) annual incentive
plan or program, or any comparable bonus under any predecessor or successor
plan, for the last three full fiscal years prior to the Effective Date (or for
such lesser number of full fiscal years prior to the Effective Date for which
the Executive was eligible to earn such a bonus, and annualized in the case of
any pro rata bonus earned for a partial fiscal year) (the “Recent Annual
Bonus”). (If the Executive has not been eligible to earn such a bonus for any
period prior to the Effective Date, the “Recent Annual Bonus” shall mean the
Executive’s target annual bonus for the year in which the Effective Date
occurs.) Each such Annual Bonus shall be paid no later than two and a half
months after the end of the fiscal year for which the Annual Bonus is awarded,
unless the Executive shall elect to defer the receipt of such Annual Bonus
pursuant to an arrangement that meets the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

(3)     Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all cash incentive, equity
incentive, savings and retirement plans, practices, policies, and programs
applicable generally to other peer executives of the Company and the Affiliated
Companies, but in no event shall such plans, practices, policies and programs
provide the Executive with incentive opportunities (measured with respect to
both regular and special incentive opportunities, to the extent, if any, that
such distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and the Affiliated Companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

 

(4)     Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and the Affiliated
Companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and the Affiliated Companies, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
that are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

  

 
- 4 -

--------------------------------------------------------------------------------

 

 

(5)     Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

 

(6)     Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and the
Affiliated Companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies.

 

(7)     Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and the Affiliated Companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies.

 

(8)     Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and the Affiliated Companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

 

Section 4.     Termination of Employment. (a) Death or Disability. The
Executive’s employment shall terminate automatically if the Executive dies
during the Employment Period. If the Company determines in good faith that the
Disability (as defined herein) of the Executive has occurred during the
Employment Period (pursuant to the definition of “Disability”), it may give to
the Executive written notice in accordance with Section 11(b) of its intention
to terminate the Executive’s employment. In such event, the Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties. “Disability”
means the absence of the Executive from the Executive’s duties with the Company
or the Bank (as applicable) on a full-time basis for 180 consecutive business
days as a result of incapacity due to mental or physical illness that is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative.

  

 
- 5 -

--------------------------------------------------------------------------------

 

 

(b)     Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. “Cause” means:

 

(1)     the willful and continued failure of the Executive to perform
substantially the Executive’s duties (as contemplated by Section 3(a)(1)(A))
with the Company or any Affiliated Company (other than any such failure
resulting from incapacity due to physical or mental illness or following the
Executive’s delivery of a Notice of Termination for Good Reason), after a
written demand for substantial performance is delivered to the Executive by the
Board or the Chief Executive Officer of the Company that specifically identifies
the manner in which the Board or the Chief Executive Officer of the Company
believes that the Executive has not substantially performed the Executive’s
duties, or

 

(2)     the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

 

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act (A) based upon authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”), (B)
based upon authority given by the Chief Executive Officer of the Company or an
executive officer of the Company that is senior to Executive or (C) based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company. The cessation of employment of the Executive shall not be deemed
to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Applicable Board
(excluding the Executive, if the Executive is a member of the Applicable Board)
at a meeting of the Applicable Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Applicable Board), finding that, in the good faith opinion of the Applicable
Board, the Executive is guilty of the conduct described in Section 4(b)(1) or
4(b)(2), and specifying the particulars thereof in detail.

 

(c)     Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason. “Good Reason” means:

 

(1)     the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3(a), or any other diminution in such position, authority, duties or
responsibilities (whether or not occurring solely as a result of the Company’s
ceasing to be a publicly traded entity), excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Executive;

  

 
- 6 -

--------------------------------------------------------------------------------

 

 

(2)     any failure by the Company to comply with any of the provisions of
Section 3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

 

(3)     the Company’s requiring the Executive (i) to be based at any office or
location other than as provided in Section 3(a)(1)(B) of this Agreement, (ii) to
be based at a location other than the principal executive offices of the Company
if the Executive was employed at such location immediately preceding the
Effective Date, or (iii) to travel on Company business to a substantially
greater extent than required immediately prior to the Effective Date;

 

(4)     any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

(5)     any action or inaction that constitutes a material breach by the Company
or the Bank (as applicable) of this Agreement, including any failure by the
Company to comply with and satisfy Section 10(c).

 

For purposes of this Section 4(c), any good faith determination of Good Reason
made by the Executive shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason pursuant
to a Notice of Termination given during the 30-day period immediately following
the first anniversary of the Effective Date shall be deemed to be a termination
for Good Reason for all purposes of this Agreement. The Executive’s mental or
physical incapacity following the occurrence of an event described above in
clauses (1) through (5) shall not affect the Executive’s ability to terminate
employment for Good Reason and the Executive’s death following delivery of a
Notice of Termination for Good Reason shall not affect the Executive’s estate’s
entitlement to severance payments or benefits provided hereunder upon a
termination of employment for Good Reason.

 

(d)     Notice of Termination. Any termination of employment by the Company for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 11(b).
“Notice of Termination” means a written notice that (1) indicates the specific
termination provision in this Agreement relied upon, (2) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (3) if the Date of Termination (as defined herein)
is other than the date of receipt of such notice, specifies the Date of
Termination (which Date of Termination shall be not more than 30 days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s respective rights hereunder.

  

 
- 7 -

--------------------------------------------------------------------------------

 

 

(e)     Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination, as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Executive experiences a “separation from service” within the meaning
of Section 409A of the Code, and the date on which such separation from service
takes place shall be the “Date of Termination.”

 

Section 5.     Obligations of the Company upon Termination. (a) By the Executive
for Good Reason; By the Company Other Than for Cause, Death or Disability. If,
during the Employment Period, the Company terminates the Executive’s employment
other than for Cause, Death or Disability or the Executive terminates employment
for Good Reason:

 

(1)     the Company or the Bank (as applicable) shall pay to the Executive, in a
lump sum in cash on the 30th day following the Date of Termination, the
aggregate of the following amounts:

 

(A)     the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (ii) the Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(5) but have not been
reimbursed by the Company or the Bank (as applicable) as of the Date of
Termination; (iii) the Executive’s Annual Bonus for the fiscal year immediately
preceding the fiscal year in which the Date of Termination occurs, if such bonus
has been determined but not paid as of the Date of Termination; (iv) any accrued
vacation pay to the extent not theretofore paid (the sum of the amounts
described in subclauses (i), (ii), (iii) and (iv), the “Accrued Obligations”)
and (v) an amount equal to the product of (x) the higher of (I) the Recent
Annual Bonus and (II) the Annual Bonus paid or payable, including any bonus or
portion thereof that has been earned but deferred (and annualized for any fiscal
year consisting of less than 12 full months or during which the Executive was
employed for less than 12 full months), for the most recently completed fiscal
year during the Employment Period, if any (such higher amount, the “Highest
Annual Bonus”) and (y) a fraction, the numerator of which is the number of days
in the current fiscal year through the Date of Termination and the denominator
of which is 365 (the “Pro Rata Bonus”); provided, that notwithstanding the
foregoing, if the Executive has made an irrevocable election under any deferred
compensation arrangement subject to Section 409A of the Code to defer any
portion of the Annual Base Salary or Annual Bonus described in clause (i) or
clause (iii) above, then for all purposes of this Section 5 (including, without
limitation, Sections 5(b) through 5(d)), such deferral election, and the terms
of the applicable arrangement shall apply to the same portion of the amount
described in such clause (i) or clause (iii), and such portion shall not be
considered as part of the “Accrued Obligations” but shall instead be an “Other
Benefit” (as defined below);

 

(B)     the amount equal to the product of (i) two and (ii) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus; and

  

 
- 8 -

--------------------------------------------------------------------------------

 

 

(C)     an amount equal to the sum of the Company or the Bank (as applicable)
matching or other employer contributions under the Company’s or the Bank’s
qualified defined contribution plans and any excess or supplemental defined
contribution plans in which the Executive participates that the Company or the
Bank (as applicable) would have made on behalf of the Executive during the two
years after the Date of Termination if the Executive’s employment continued for
two years after the Date of Termination (and without regard to any vesting
requirement), assuming for this purpose that (i) the Executive’s compensation
during the two year period is that required by Sections 3(b)(1) and 3(b)(2) and
(ii) to the extent that the employer contributions are determined based on the
contributions or deferrals of the Executive, that the Executive’s contribution
or deferral elections, as appropriate, are those in effect immediately prior to
the Date of Termination; and

 

(2)     for two years following the Date of Termination or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy (the applicable period hereinafter referred to as the “Benefit
Continuation Period”), the Company or the Affiliated Companies shall provide
health care and life insurance benefits to the Executive and/or the Executive’s
family at least equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies providing health
care and life insurance benefits and at the benefit level described in Section
3(b)(4) of this Agreement if the Executive’s employment had not been terminated
or, if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and the
Affiliated Companies and their families; provided, however, that, the health
care benefits provided during the Benefit Continuation Period shall be provided
in such a manner that such benefits (and the costs and premiums thereof) are
excluded from the Executive’s income for federal income tax purposes and, if the
Company reasonably determines that providing continued coverage under one or
more of its health care benefit plans contemplated herein could be taxable to
the Executive, the Company shall provide such benefits at the level required
hereby through the purchase of individual insurance coverage; provided, further,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive health care and life insurance benefits under another
employer provided plan, the health care and life insurance benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. Following the end of the Benefit Continuation
Period, the Company shall use its reasonable best efforts to ensure that,
following the end of the Benefit Continuation Period, Executive shall be
eligible for continued health coverage as required by Section 4980B of the Code
or other applicable law (“COBRA Coverage”), as if the Executive’s employment
with the Company had terminated as of the end of such period, and the Company
shall take such actions as are necessary to cause such COBRA Coverage not to be
offset by the provision of benefits under this Section 5(a)(2) and to cause the
period of COBRA Coverage to commence at the end of the Benefit Continuation
Period. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree welfare benefits pursuant
to the Company’s or the Bank’s retiree welfare benefit plans, if any, the
Company shall use its reasonable best efforts to ensure that, following the end
of the Benefit Continuation Period, the Executive shall be considered to have
remained employed until the end of the Benefit Continuation Period and to have
retired on the last day of such period;

  

 
- 9 -

--------------------------------------------------------------------------------

 

 

(3)     the Company or the Bank (as applicable) shall, at its sole expense as
incurred, provide the Executive with outplacement services the scope and
provider of which shall be selected by the Executive in the Executive’s sole
discretion, provided that the cost of such outplacement shall not exceed
$50,000; and provided, further, that, such outplacement benefits shall end not
later than the last day of the second calendar year that begins after the Date
of Termination; and

 

(4)     except as otherwise set forth in the last sentence of Section 6, to the
extent not theretofore paid or provided, the Company or the Bank (as applicable)
shall timely pay or provide to the Executive any Other Benefits (as defined in
Section 6) in accordance with the terms of the underlying plans or agreements.

 

Notwithstanding the foregoing provisions of Sections 5(a)(1) and 5(a)(2), in the
event that the Executive is a “specified employee” within the meaning of Section
409A of the Code (as determined in accordance with the methodology established
by the Company as in effect on the Date of Termination) (a “Specified
Employee”), amounts that constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code that would otherwise be payable and
benefits that would otherwise be provided under Section 5(a)(1) and 5(a)(2)
during the six-month period immediately following the Date of Termination (other
than the Accrued Obligations) shall instead be paid, with interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code (“Interest”) determined as of the Date of Termination,
or provided on the first business day after the date that is six months
following the Date of Termination (the “Delayed Payment Date”).

 

(b)     Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company or the Bank (as
applicable) shall provide the Executive’s estate or beneficiaries with the
Accrued Obligations and the Pro Rata Bonus and the timely payment or delivery of
the Other Benefits, and shall have no other severance obligations under this
Agreement. The Accrued Obligations (subject to the proviso set forth in Section
5(a)(1)(A) to the extent applicable) and the Pro Rata Bonus shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of the Other
Benefits, the term “Other Benefits” as utilized in this Section 5(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and the Affiliated Companies to the estates and
beneficiaries of peer executives of the Company and the Affiliated Companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.

 

(c)     Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company or the Bank (as
applicable) shall provide the Executive with the Accrued Obligations and Pro
Rata Bonus and the timely payment or delivery of the Other Benefits in
accordance with the terms of the underlying plans or agreements, and shall have
no other severance obligations under this Agreement. The Accrued Obligations
(subject to the proviso set forth in Section 5(a)(1)(A) to the extent
applicable) and the Pro Rata Bonus shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination, provided, that in the event
that the Executive is a Specified Employee, the Pro Rata Bonus shall be paid,
with Interest, to the Executive on the Delayed Payment Date. With respect to the
provision of the Other Benefits, the term “Other Benefits” as utilized in this
Section 5(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and the
Affiliated Companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and the Affiliated Companies and their families.

  

 
- 10 -

--------------------------------------------------------------------------------

 

 

(d)     Cause; Other Than for Good Reason. If, during the Employment Period, the
Executive’s employment is terminated by the Company for Cause or the Executive
voluntarily terminates employment (excluding a termination for Good Reason), the
Company or the Bank (as applicable) shall provide the Executive with the Accrued
Obligations, and the timely payment or delivery of the Other Benefits and shall
have no other severance obligations under this Agreement. In such case, the
Accrued Obligations (subject to the proviso set forth in Section 5(a)(1)(A) to
the extent applicable) shall be paid to the Executive in a lump sum in cash
within 30 days of the Date of Termination.

 

Section 6.     Non-exclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or the Affiliated Companies
and for which the Executive may qualify, nor, subject to Section 11(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any other contract or agreement with the Company or the Affiliated
Companies. Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any other
contract or agreement with the Company or the Affiliated Companies at or
subsequent to the Date of Termination (“Other Benefits”) shall be payable in
accordance with such plan, policy, practice or program or contract or agreement,
except as explicitly modified by this Agreement. Without limiting the generality
of the foregoing, the Executive’s resignation under this Agreement with or
without Good Reason, shall in no way affect the Executive’s ability to terminate
employment by reason of the Executive’s “retirement” under, or to be eligible to
receive benefits under, any compensation and benefits plans, programs or
arrangements of the Company or the Affiliated Companies, including without
limitation any retirement or pension plans or arrangements or substitute plans
adopted by the Company, the Affiliated Companies or their respective successors,
and any termination which otherwise qualifies as Good Reason shall be treated as
such even if it is also a “retirement” for purposes of any such plan.
Notwithstanding the foregoing, if the Executive receives payments and benefits
pursuant to Section 5(a) of this Agreement, the Executive shall not be entitled
to any severance pay or benefits under any severance plan, program or policy of
the Company and the Affiliated Companies, unless otherwise specifically provided
therein in a specific reference to this Agreement.

 

Section 7.     Full Settlement; Legal Fees. The Company’s and/or the Bank’s
obligation to make the payments provided for in this Agreement and otherwise to
perform their obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense, or other claim, right or action that the
Company or the Bank may have against the Executive or others. In no event shall
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and, except as specifically provided in Section
5(a)(2), such amounts shall not be reduced whether or not the Executive obtains
other employment. The Company or the Bank (as applicable) agrees to pay as
incurred (within 10 days following the Company’s or the Bank’s receipt of an
invoice from the Executive), at any time from the Effective Date through the
Executive’s remaining lifetime (or, if longer, through the 20th anniversary of
the Effective Date) to the full extent permitted by law, all legal fees and
expenses that the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company or the Bank, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, Interest determined as of the date such legal
fees and expenses were incurred. In order to comply with Section 409A of the
Code, in no event shall the payments by the Company or the Bank under this
Section 7 be made later than the end of the calendar year next following the
calendar year in which such fees and expenses were incurred; provided, that the
Executive shall have submitted an invoice for such fees and expenses at least 10
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred. The amount of such legal fees and
expenses that the Company or the Bank is obligated to pay in any given calendar
year shall not affect the legal fees and expenses that the Company or the Bank
is obligated to pay in any other calendar year, and the Executive’s right to
have the Company or the Bank pay such legal fees and expenses may not be
liquidated or exchanged for any other benefit.

  

 
- 11 -

--------------------------------------------------------------------------------

 

 

Section 8.     Certain Reduction of Payments by the Company or the Bank.
(a) Anything in this Agreement or any other agreement between the Executive and
the Company or the Bank (as applicable) to the contrary notwithstanding, in the
event that a nationally-recognized accounting firm selected in the discretion of
the Compensation Committee of the Board as in effect immediately prior to the
Change of Control (the “Accounting Firm”) shall determine that receipt of all
payments or distributions by the Company or its Affiliated Companies in the
nature of compensation to or for the Executive’s benefit, whether paid or
payable pursuant to this Agreement or otherwise (a “Payment”) would subject the
Executive to the excise tax under Section 4999 of the Code, the Accounting Firm
shall determine whether to reduce any of the Payments paid or payable pursuant
to this Agreement (the “Agreement Payments”) to the Reduced Amount (as defined
below). The Agreement Payments shall be reduced to the Reduced Amount only if
the Accounting Firm determines that the Executive would have a greater Net
After-Tax Receipt (as defined below) of aggregate Payments if the Executive’s
Agreement Payments were reduced to the Reduced Amount. If such a determination
is not made by the Accounting Firm, the Executive shall receive all Agreement
Payments to which the Executive is entitled under this Agreement. All
determinations made by the Accounting Firm under this Section shall be binding
upon the Company, the Bank and Executive and shall be made within 15 days
following a termination of employment of the Executive. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing the payments
and benefits under the following sections in the following order: (1) Section
5(a)(1)(B), (2) Section 5(a)(1)(C), (3) Section 5(a)(1)(A)(v) and (4) Section
5(a)(2).

  

 
- 12 -

--------------------------------------------------------------------------------

 

 

(b)     As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company or
the Bank (as applicable) to or for the benefit of the Executive pursuant to this
Agreement which should not have been so paid or distributed (“Overpayment”) or
that additional amounts which will have not been paid or distributed by the
Company or the Bank (as applicable) to or for the benefit of the Executive
pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Bank (as applicable) or the Executive which the Accounting Firm
believes has a high probability of success determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company or the Bank
(as applicable) to or for the benefit of the Executive shall be repaid to the
Company or the Bank (as applicable) together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such amount shall be payable by the Executive to the Company or the Bank
(as applicable) if and to the extent such payment would not either reduce the
amount on which the Executive is subject to tax under Section 1 and Section 4999
of the Code or generate a refund of such taxes. In the event that the Accounting
Firm, based upon controlling precedent or substantial authority, determines that
an Underpayment has occurred, any such Underpayment shall be promptly paid by
the Company or the Bank (as applicable) to or for the benefit of the Executive
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code.

 

(c)     All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 8 shall be borne by the Company or the Bank (as
applicable).

 

(d)     For purposes of this Section 8, the following terms have the meanings
set forth below:

 

(i)     “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Executive
certifies, in the Executive’s sole discretion, as likely to apply to him in the
relevant tax year(s).

 

(ii)     “Reduced Amount” shall mean the greatest amount of Agreement Payments
that can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Agreement
Payments pursuant to Section 8(a).

 

Section 9.     Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company and the Bank all secret or confidential
information, knowledge or data relating to the Company or the Affiliated
Companies, and their respective businesses, which information, knowledge or data
shall have been obtained by the Executive during the Executive’s employment by
the Company or the Affiliated Companies and which information, knowledge or data
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company and/or the Bank, the
Executive shall not, without the prior written consent of the Company or the
Bank or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
or the Bank and those persons designated by the Company or the Bank. In no event
shall an asserted violation of the provisions of this Section 9 constitute a
basis for deferring or withholding any amounts otherwise payable to the
Executive under this Agreement.

  

 
- 13 -

--------------------------------------------------------------------------------

 

 

Section 10.     Successors. (a) This Agreement is personal to the Executive,
and, without the prior written consent of the Company and the Bank, shall not be
assignable by the Executive other than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.

 

(b)     This Agreement shall inure to the benefit of and be binding upon the
Company and the Bank and their respective successors and assigns. Except as
provided in Section 10(c), without the prior written consent of the Executive,
this Agreement shall not be assignable by the Company or the Bank.

 

(c)     The Company and the Bank will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or the Bank to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company and the Bank would be required to perform it if
no such succession had taken place. “Company” and “Bank” mean the Company and
the Bank as hereinbefore defined and any successor to their business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.

 

Section 11.     Miscellaneous. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. Subject to
the last sentence of Section 11(g), this Agreement may not be amended or
modified other than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 

(b)     All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

if to the Executive:

 

At the most recent address on file at the Company.

 

if to the Company or the Bank:

 

9650 Flair Drive, 8th Floor
El Monte, CA 91731
Attention: Chief Executive Officer

  

 
- 14 -

--------------------------------------------------------------------------------

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c)     The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

(d)     The Company or the Bank (as applicable) may withhold from any amounts
payable under this Agreement such United States federal, state or local or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

 

(e)     The Executive’s, the Company’s or the Bank’s (as applicable) failure to
insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive, the Company or the Bank (as
applicable) may have hereunder, including, without limitation, the right of the
Executive to terminate employment for Good Reason pursuant to Sections 4(c)(1)
through 4(c)(5), shall not be deemed to be a waiver of such provision or right
or any other provision or right of this Agreement.

 

(f)     The Executive, the Company and the Bank acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive,
the Company and/or the Bank, the employment of the Executive by the Company or
the Bank (as applicable) is “at will” and, subject to Section 1(a), the
Executive’s employment may be terminated by the Executive, the Company or the
Bank (as applicable) at any time prior to the Effective Date, in which case the
Executive shall have no further rights under this Agreement. From and after the
Effective Date, except as specifically provided herein, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.

  

 
- 15 -

--------------------------------------------------------------------------------

 

 

(g)     The Agreement is intended to comply with the requirements of Section
409A of the Code or an exemption or exclusion therefrom and, with respect to
amounts that are subject to Section 409A of the Code, shall in all respects be
administered in accordance with Section 409A of the Code. Each payment under
this Agreement shall be treated as a separate payment for purposes of Section
409A of the Code. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. If
the Executive dies following the Date of Termination and prior to the payment of
the any amounts delayed on account of Section 409A of the Code, such amounts
shall be paid to the personal representative of the Executive’s estate within 30
days after the date of the Executive’s death. All reimbursements and in-kind
benefits provided under this Agreement that constitute deferred compensation
within the meaning of Section 409A of the Code shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, without
limitation, that (i) in no event shall reimbursements by the Company or the Bank
under this Agreement be made later than the end of the calendar year next
following the calendar year in which the applicable fees and expenses were
incurred, provided, that the Executive shall have submitted an invoice for such
fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred; (ii)
the amount of in-kind benefits that the Company or the Bank is obligated to pay
or provide in any given calendar year shall not affect the in-kind benefits that
the Company or the Bank is obligated to pay or provide in any other calendar
year; (iii) the Executive’s right to have the Company or the Bank pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit; and (iv) in no event shall the Company’s or the Bank’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Executive’s remaining lifetime (or if longer, through the
20th anniversary of the Effective Date). Prior to the Effective Date but within
the time period permitted by the applicable Treasury Regulations, the Company
may, in consultation with the Executive, modify the Agreement, in the least
restrictive manner necessary and without any diminution in the value of the
payments to the Executive, in order to cause the provisions of the Agreement to
comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Executive pursuant to Section 409A of
the Code.

 

(h)     This Agreement comprises the entire agreement among the Executive, the
Company and the Bank with respect to the subject matter hereof and shall
supersede all prior agreements and undertakings by or among them with respect to
such subject matter.

 

Section 12.     Survivorship. Upon the expiration or other termination of this
Agreement or the Executive’s employment, the respective rights and obligations
of the parties hereto shall survive to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

 

 
- 16 -

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorizations from the Board and the Bank Board, the Company
and the Bank have each caused these presents to be executed in its name on its
behalf, all as of the day and year first above written.

 

 

 

/s/ Donald S. Chow     

 

DONALD S. CHOW

 

 

 

 

 

 

  CATHAY GENERAL BANCORP               /s/ Dunson K. Cheng   Name:  Dunson K.
Cheng
Title:    Chairman of the Board, President and Chief Executive Officer          
CATHAY BANK               /s/ Dunson K. Cheng   Name: Dunson K. Cheng
Title:   Chairman of the Board, President and Chief Executive Officer

   

 

 

 

 - 17 -